Detailed Action
          Status of claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.

                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US Patent Application Pub. No: 20090070457 A1) in view of Atagun et al. (US Patent Application Pub. No: 20140172704 A1).

        As per claim 1, McKinney teaches a system comprising: 
        a plurality of N agents [computer system `1` 202, monitored computer system `2` 206, and monitored computer systems `3` 222 through `N` 228.], wherein N is a positive integer greater than one [Paragraph 0030;Fig.2,…, a transaction monitoring environment 200 comprises computer system `1` 202, monitored computer system `2` 206, and monitored computer systems `3` 222 through `N` 228.];  
        5an endpoint [Paragraph 0023;Fig.1, Client computer 102 includes a processor unit 104 that is coupled to a system bus 106. ….  System bus 106 is coupled via a bus bridge 112 to an Input/Output (I/O) bus 114.  An I/O interface 116 is coupled to I/O bus 114.  The I/O interface 116 affords communication with various I/O devices, including a keyboard 118, a mouse 120,a Compact Disk-Read Only Memory (CD-ROM) drive 122, a floppy disk drive 124, and a flash drive memory 126.]; 
        a transaction-limit manager [Fig.2, a transaction monitoring manager 204.].
        McKinney discloses a transaction-limit manager but does not explicitly disclose a transaction-limit manager, configured to: partition a plurality of credits into N+1 portions for the N agents, wherein one portion of the N+1 portions is a shared credit pool for use by any of the N agents;  

       assign an upper limit to each of the N agents, wherein an agent is not allowed to issue a request if the agent has a number of outstanding 15requests that is greater than or equal to the upper limit.  
       Atagun discloses a transaction-limit manager, configured to: partition a plurality of credits into N+1 portions for the N agents [the group of users or members], wherein one portion of the N+1 portions is a shared credit pool for use by any of the N agents [Paragraphs 0019-0020;0022, The shared pool may be set up between the group of users or members in connection with common transactions, for example, to pay for common living expenses, to purchase and pay for a particular item, to make a donation to charity, to pay for a subscription, etc.];  
        10assign a separate portion of N of the N+1 portions to each of the N agents to be used as private credits [Different individual members may pay different amounts of a single payment.], wherein each separate portion of private credits is to be used by only a corresponding agent [Paragraphs 0019-0020; 0022, …., Different individual members may pay different amounts of a single payment…..  In other examples, the amount to cover a transaction may be split between the members according to unequal percentages or amounts, that is, one member may be obligated to pay 50% of a total amount, a second member may be obligated to pay 25% of the total amount, and a third member may be obligated to pay 25% of the total amount (for a $100 item, User A pays $50, User B pays $25 and User C pays $25)]; and 
transaction occurs (e.g., a purchase is made) using the shared pool in which they are a participant, or when a transaction in which they are a participant is over a certain amount or quantity limit, or when any other appropriate shared pool activity occurs.].  
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Atagun‘s shared pools system for sharing funds between group of members or users for common transactions into McKinney’s computer-implemented method for selectively monitoring transactions in a cluster computing environment for the benefit of since the funds are pulled according to rules set up by each member for pulling funds from respective funding sources, the shared pool can increase user engagement and collaboration, availability of funds, convenience, reporting, sharing common expenses, spending from the common source, and also thus, the ability for a group of users is increased to use features of funding source such as payment service provider; additionally, the more users are driven to use the funding source, and/or the new path for further innovation can be opened efficiently, and the applications can be interfaced with the user interface application for improved efficiency and convenience (Atagun, [0097]) to obtain the invention as specified in claim 1.


        As per claim 2, McKinneny and Atagun teach all the limitations of claim 1 above, where McKinneny and Atagun teach, a system, further comprising N transaction limit nodes each corresponding to an agent of the N agents [McKinneny, Paragraph 0023; Fig.1&Fig.2, a transaction monitoring manager 204.], wherein each transaction-limit node is configured to request a shared credit from the transaction-limit manager when an 20entirety of private credits assigned to a corresponding agent have been consumed by outstanding transactions [Atagun, Paragraphs 0019-0020;0022, The shared pool may be set up between the group of users or members in connection with common transactions, for example, to pay for common living expenses, to purchase and pay for a particular item, to make a donation to charity, to pay for a subscription, etc.].  

         As per claim 3, McKinneny and Atagun teach all the limitations of claim 1 above, where Atagun teaches, a system, wherein the plurality of credits includes a number of credits which correspond to a number of transactions that are able to concurrently 25access parallel resources of the endpoint [Atagun, Paragraphs 0019-0020; 0022, …., Different individual members may pay different amounts of a single payment…..  In other examples, the amount to cover a transaction may be split between the members according to unequal percentages or amounts, that is, one member may be obligated to pay 50% of a total amount, a second member may be obligated to pay 25% of the total amount, and a third member may be obligated to pay 25% of the total amount (for a $100 item, User A pays $50, User B pays $25 and User C pays $25)].

 McKinneny and Atagun teach all the limitations of claim 1 above, where McKinneny and Atagun teach, a system, wherein the transaction-limit manager is further configured to: determine a minimum bandwidth-share value and a maximum bandwidth-share value for each agent of the N agents [McKinneny, Paragraphs 0033; 0040, Based on the individual TMP 316, a transaction performance monitor may dynamically include or exclude components in an implemented transaction model based on the transaction instance as well as predetermined performance thresholds.  For example, a threshold may be defined as an acceptable response time, which is the maximum amount of time it may take for a given transaction to complete.]; and  
       assign a number of private credits and the upper limit to a corresponding agent, wherein the number and the upper limit are calculated based on the minimum bandwidth-share value and the maximum bandwidth-share value determined for the corresponding agent [Atagun, Paragraphs 0019-0020; 0022, …., Different individual members may pay different amounts of a single payment…..  In other examples, the amount to cover a transaction may be split between the members according to unequal percentages or amounts, that is, one member may be obligated to pay 50% of a total amount, a second member may be obligated to pay 25% of the total amount, and a third member may be obligated to pay 25% of the total amount (for a $100 item, User A pays $50, User B pays $25 and User C pays $25)].  

        As per claim 5, McKinneny and Atagun teach all the limitations of claim 1 above, where McKinneny and Atagun teach, a system, wherein the transaction-limit manager is further configured to: determine a priority for each agent of the N agents [McKinneny, 
       assign a number of private credits to a corresponding agent, wherein the number is calculated based on the priority determined for the corresponding agent [Atagun, Paragraphs 0019-0020; 0022, …., Different individual members may pay different amounts of a single payment…..  In other examples, the amount to cover a transaction may be split between the members according to unequal percentages or amounts, that is, one member may be obligated to pay 50% of a total amount, a second member may be obligated to pay 25% of the total amount, and a third member may be obligated to pay 25% of the total amount (for a $100 item, User A pays $50, User B pays $25 and User C pays $25)].  

        As per claim 6, McKinneny and Atagun teach all the limitations of claim 1 above, where McKinneny teaches, a system, wherein the endpoint is a memory subsystem [McKinneny, Paragraph 0023; Fig.1, Client computer 102 includes a processor unit 104 that is coupled to a system bus 106.  ….  System bus 106 is coupled via a bus bridge 112 to an Input/Output (I/O) bus 114.  An I/O interface 116 is coupled to I/O bus 114.  The I/O interface 116 affords communication with various I/O devices, including a 

         As per claim 7, McKinneny and Atagun teach all the limitations of claim 6 above, where McKinneny teaches, a system, wherein a number of credits in the plurality of credits created by the transaction-limit manager is based on a number of transactions to cause the memory subsystem to be operating at maximum efficiency [McKinneny, Paragraph 0023; Fig.1, Client computer 102 includes a processor unit 104 that is coupled to a system bus 106.  ….  System bus 106 is coupled via a bus bridge 112 to an Input/Output (I/O) bus 114.  An I/O interface 116 is coupled to I/O bus 114.  The I/O interface 116 affords communication with various I/O devices, including a keyboard 118, a mouse 120,a Compact Disk-Read Only Memory (CD-ROM) drive 122, a floppy disk drive 124, and a flash drive memory 126.].  

     As per claims 8-14, claims 8-14 are rejected in accordance to the same rational and reasoning as the above claims 1-7, wherein claims 8-14 are the method claims for the system of claims 1-7. 

      As per claims 15-20, claims 15-20 are rejected in accordance to the same rational and reasoning as the above claims 1-6, wherein claims 15-20 are the apparatus claims for the system of claims 1-6. 
                          
                    Conclusion 
        RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
            References Considered Pertinent but not relied upon
       Nakagawa et al. (US Patent Application Pub. No: 20040158636 A1) teaches a system for managing shared memory resources in a high-speed switching environment includes a data memory logically divided into multiple blocks that correspond to multiple credits. Nakagawa discloses a central agent that can maintain a pool of available credits that includes one or more of the credits and the central agent can also allocate a credit to an input port module from the pool of credits. Nakagawa suggests the allocated credit indicates that the corresponding one of the blocks is available to the input port module also multiple input port modules that can each track allocated credits received from the central agent, receive a packet, determine whether enough of the allocated credits are available to write the packet to the data memory, and, if enough of the allocated credits are available, write the packet to one or more blocks corresponding to one or more of the allocated credits that are available. Nakagawa further discloses multiple output port modules that can each read from a block and return the credit corresponding to the read block to the pool of credits.
Dogin et al. (US Patent Application Pub. No: 20160358250 A1) teaches a method includes establishing a credit account, setting a credit limit for the credit account, generating a payments profile for the holder of the credit account, and adjusting the credit limit based on the payments profile.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/GETENTE A YIMER/Primary Examiner, Art Unit 2181